NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



ROBERT SINCLAIR LEE, DOC #T15204, )
                                  )
          Appellant,              )
                                  )
v.                                )                Case No. 2D18-3147
                                  )
STATE OF FLORIDA,                 )
                                  )
          Appellee.               )
                                  )

Opinion filed June 5, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Hillsborough County; Christopher C. Nash,
Judge.


PER CURIAM.


             Affirmed.


LaROSE, C.J., and KELLY and ROTHSTEIN-YOUAKIM, JJ., Concur.